DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-31 and 33-36 is/are rejected under 35 U.S.C. 10(a)(1) or (a)(2) as being anticipated by DE10 2005 037 055, with an English translation supplied by the examiner for the applicant’s convenience.
           DE ‘005 teaches a composite core comprising a plurality of tubes (i.e. straight lines of a honeycomb structure, which can also be filled with an insulating material that include twelve sides and the angles as recited in claims 21-26 and 28-31. Refer to figures 10, 11, 13 and 14, which show a structure identical to instant figures 7 and 8 of the present application (noting that the instant drawings do not appear to show an angle of less than 90 degrees as indicted above) and paragraphs [0002], [0013] and [0021]. The left side figure in figure 4 and the left figure in figure 5 shows the structure before it is bent (i.e. two dimensional array). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10 2005 037 055, with an English translation supplied by the examiner for the applicant’s convenience.
           The primary reference teaches the invention substantially as claimed except for the additional hexagonal tubes and fiber arrangement per claims 32 and 37, respectively.
           However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to DE ‘005 to include additional hexagonal tube(s) since that tube would merely be/include a tube of another shape, which is generally within ordinary skill in the art. See MPEP 2144.04IV. With regards to claim 37, it would be obvious to align the tubes in the same direction and/or multiple directions in order to provide the panel with the properties imparted therefrom (i.e. strength or rigidity). 
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. The applicant argues that DE ‘055 is directed to panels which are curved which forms a three dimension structure and not a two dimensional structure/array, however, as indicated above the panel is first two dimensional as shown in the left side figure of figure 4 and the left side figure of figure 5, then bent to shape. Paragraph [0013] also teaches the dodecagons lie in a straight line. The examiner deems this teaching a two dimensional structure before being bent. Therefore, the examiner deems the panel is originally formed in a two dimensional structure, then bent as desired into whatever shape is desired. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        04/19/2021